Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-8 are currently pending and have been examined on their merits.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-8 recite the limitation "the cell-and-microcarrier aggregates" in lines 1-2 of the claims.  There is insufficient antecedent basis for this limitation in the claim as the there is no prior recitation of “cell-and-microcarrier aggregates” because the claims are dependent upon claim 1.
For examination purposes the claims will be interpreted as if dependent upon claim 5 which recites “aggregates comprised of both cells and microcarriers”.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 fails to include all the limitations of the claim upon which it depends because it is only drawn to the method of 1c.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For examination purposes claim 8 will be interpreted as dependent upon claim 5.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Birch et al (US 2016/0083690).
Claim 1 is drawn to a method of controlling the growth of cells and aggregates thereof comprising: a. seeding a bioreactor with anchorage dependent cells, b. operating the bioreactor such as the cells form aggregates that will continue to grow in size and increase the total number of cells in the bioreactor, c. dissociating the cell aggregates within the same bioreactor and d. repeating steps of operating and dissociating within the same bioreactor until a desired number of cells has been reached or the capacity of the bioreactor is fully utilized.

Regarding claims 1 and 5, Birch teach methods of controlling the growth of cells and aggregates thereof by seeding a bioreactor with anchorage dependent cells as suspended single cells, along with microcarriers and operating the bioreactor such that the cells first attach to the surface of the microcarriers before cell-to-cell attachment leads to aggregates comprised of both cells and microcarriers, dissociating the aggregates within the same bioreactor and repeating steps b and c within the same bioreactor until desired number of cells has been reached (cells counted to asses cell numbers to achieve a desired cell number, passaging for 4 weeks requires repeating of steps b and c, large clusters of cell-microcarrier aggregates were formed) (page 25, para 532, Example 5, page 14 para 335 for details on passaging). The combination of temporary agitation upon seeding followed by static culture as described by Example 5 provides for the seeding of suspended single cells attaching first to the microcarrier and then to the cells of other microcarriers (page 14 para 329).
Regarding claims 2 and 6, Birch teach wherein the cells include embryonic stem cells (pluripotent stem cells), mesenchymal stem cells and human primary cells (page 25, Para 532, page 2 para 26, page 10 para 242, page 18, para 403, 407).
Regarding claims 3 and 7, Birch teach wherein dissociating the cell aggregates can be accomplished using either a dissociation medium containing proteolytic enzymes or chemical reagents, mechanical agitation or combinations thereof (page 10 para 235, page 14 para 336).
Regarding claims 4 and 8, Birch teach wherein the timing of the dissociation is dictated by cell aggregates reaching a predetermined threshold size, or range of sizes (dissociation by sieving through a suitable sieve size, such as 100 microns or 500 microns-page 14 para 336 or wherein the clump size is about 50 to 100 cells-page 19 para 429) .
Therefore the teaching of Birch et al anticipates Applicant’s invention as claimed.



Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tolbert et al “Method Of Growing Anchorage-Dependent Cells”, US 4,335,215


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632